                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANETIRONY CLERVRAIN,                             Case No. 19-cv-01219-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     EDMUND J. BROWN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this action is DISMISSED. The Clerk

                                  14   shall enter judgment in favor of Defendants and close the file.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 7/24/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
